Citation Nr: 1636028	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-04 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a skin disorder (claimed as chloracne), to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  He had verified service in the Republic of Vietnam from May 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his March 2012 substantive appeal, the Veteran requested a hearing before the Board.  However, in May 2013, the Veteran withdrew his hearing request.  Therefore, the Board deems his hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the May 2010 rating decision regarding claims for service connection for bilateral hearing loss and tinnitus.  However, in a February 2012 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The Board finds that the February 2012 rating decision constituted a full award of the benefits sought on appeal with respect to those issues. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issues are not on appeal, and no further consideration is needed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of evidence in the VBMS file or irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that a remand is necessary to obtain an additional VA examination and opinion.  

The Veteran has claimed that he developed chloracne as a result of exposure to Agent Orange during his service in the Republic of Vietnam.  The Veteran's DD Form 214 confirms that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides during service, including Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In a November 2009 VA Agent Orange registry examination, the Veteran reported that, after he separated from service, he had problems with skin lesions on both of his forearms.  He described progressively worsening scaly, non-pruritic patches on his forearms that bled on occasion.  An examination showed diffuse waxy, dark patches on his forehead and back and erythematous, scattered, blanching patches on his bilateral forearms.  The examining physician diagnosed the Veteran with skin lesions that did not appear to be related to herbicide exposure. 

The Veteran was also afforded a VA skin examination in March 2010 in connection with his claim.  During the examination, the Veteran indicated that his skin condition began in 1967 and had progressively worsened since that time.  The examiner noted that an examination of the Veteran's skin did not reveal acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner noted that Veteran was concerned with a rash located on his bilateral forearms, dorsum of the hands, and distal upper arms.  An examination did reveal numerous erythematous, violaceous, mostly round, scaling, peeling, crusted lesions on the Veteran's forearms, dorsum of the hands, and distal upper arms.  The examiner believed that the Veteran needed to be evaluated by a dermatologist with a possible biopsy of the lesions for a diagnosis.  However, she opined that it was likely that the rash was related to service based on the timing of the onset of the condition.  

In a subsequent addendum opinion request, VA noted that the Veteran was found to have chloracne.  The examiner was requested to provide a definitive diagnosis for the Veteran's skin condition based on her March 2010 examination findings and currently available information.  The examiner responded that the skin condition on the Veteran's upper extremities was likely to be chloracne.  However, a review of the record does not include any VA dermatology notes and/or biopsy reports that note that the Veteran has chloracne.  As such, it is unclear as to what evidence had previously found the Veteran to have choloracne as stated in the opinion request.  As noted above, the examiner indicated that a dermatological evaluation was needed, to include a possible biopsy.  On remand, the referenced chloracne finding in the VA addendum opinion request should be associated with the record.

In addition, the March 2010 VA examiner did not address the Veteran's service treatment records, to include treatment for a furuncle of the left forearm in September 1966; subsequent treatment for a rash, possibly attributed to a penicillin allergy, over the back and chest in September 1966; and an acknowledgment of a history of boils in a September 1967 report of medical history associated with his separation examination, which noted a normal skin examination.

For these reasons, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his claimed skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, to specifically include, but not limited to, any findings of chloracne (as referenced in the VA opinion addendum request).

2.  The AOJ should afford the Veteran a VA skin examination to determine the nature and etiology of any current skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include any biopsy if needed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The examiner should note that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a) Does the Veteran have a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans)?

b) If the Veteran does not have a presumptive disease, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a skin disorder that is causally or etiologically related to his military service, to include his symptomatology therein and/or his presumed herbicide exposure in service (regardless of the fact that certain skin disorders are not presumed to be associated with herbicide exposure). 

In rendering this opinion, the examiner should address whether the Veteran's documented in-service treatment for a furuncle of the left forearm in September 1966; subsequent treatment for a rash, possibly attributed to a penicillin allergy, over the back and chest in September 1966; and an acknowledgment of a history of boils in a September 1967 report of medical history associated with his separation examination, which noted a normal skin examination, were early manifestations of any current skin disorder. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If the report is deficient in any manner, the AOJ should implement corrective procedures.
 
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




